Citation Nr: 0909265	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral sensorineural hearing loss.  

2.  Entitlement to an effective date earlier than July 31, 
2006, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 
1986.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In January 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of the hearing is included in the claims 
folder and has been reviewed.  

The issue of entitlement to an effective date earlier than 
July 31, 2006, for the grant of service connection for 
tinnitus is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Audiometric test results correspond to numeric designations 
no worse than Level II for either ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Table VI, Table 
VIa, Table VII, Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

Initially, by an April 2007 rating action, the RO granted 
service connection for bilateral sensorineural hearing loss 
(0 percent, effective from July 31, 2006).  Following receipt 
of notification of that decision, the Veteran perfected a 
timely appeal with respect to the noncompensable rating 
initially assigned to hearing loss.  This disability remains 
evaluated as noncompensably disabling.  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2008) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  

Additionally, in instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. §§ 4.85(c), (h) (2008).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2008).  

Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2008).  

VA audiometric testing completed in November 2006 revealed 
puretone thresholds of 10, 25, 60, and 65 decibels in the 
Veteran's right ear and 5, 30, 50, and 60 decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
40 decibels for his right ear and 36.25 decibels for his left 
ear.  Additionally, he had speech discrimination scores of 96 
percent correct in each ear.  Applying 38 C.F.R. § 4.85, 
Table VI to these results, a numeric designation of I was 
shown for each ear.  Such numeric designations do not support 
a compensable evaluation.  

Private audiometric testing completed in August 2007 revealed 
puretone thresholds of 10, 25, 60, and 65 decibels in one ear 
and 15, 25, 60, and 65 decibels in the other ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The average of 
these thresholds was 40 decibels and 41.25 decibels, 
respectively.  Additionally, the Veteran had speech 
discrimination scores of 90 percent correct in each ear.  
Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of II was shown for each ear.  Such 
numeric designations do not support a compensable evaluation.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the November 2006 and August 2007 
audiological examinations in the present case.  However, 
neither of these examinations provides findings that the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more (in 
either ear) or that the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz (in 
either ear).  Consequently, an initial compensable rating for 
bilateral sensorineural hearing loss based on exceptional 
patterns of hearing impairment is not warranted for any 
portion of the current appeal period.

Significantly, as this evidence illustrates, at no time 
during the current appeal, has the Veteran's hearing 
impairment corresponded to a numeric designation greater than 
Level II for either ear.  Therefore, the Board concludes that 
an initial compensable schedular disability evaluation for 
bilateral sensorineural hearing loss is not warranted for any 
period during the current appeal.  

In reaching this decision, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on a medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the Veteran's hearing loss-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in these 
examination reports) directly address the criteria under 
which this disability is evaluated.  As such, the Board finds 
these records to be more probative than his subjective 
evidence of complaints of increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that a compensable 
rating for hearing loss is not warranted for any portion of 
the rating period on appeal.  In reaching this conclusion, 
the Board also finds that the benefit-of-the-doubt doctrine 
has been applied where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

At the recent personal hearing, the Veteran testified that 
his hearing impairment affected his current employment as a 
payroll supervisor because he had to ask people constantly to 
repeat what they had told him.  He also maintained that he 
was not accepted into the police force because he failed a 
hearing test.  Hearing transcript (T.) at 4, 8-10.  

Importantly, however, a complete and thorough review of the 
claims folder fails to show that the Veteran's sensorineural 
hearing loss has resulted in marked interference with his 
present employment (as a payroll supervisor) at any time 
during the current appeal or has required hospitalization.  
Indeed, he has not sought outpatient treatment, including 
hearing aids (even though multiple audiologists have 
recommended them).  See, e.g., T. at 5.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's hearing loss result in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Thus, consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's hearing loss claim arises from his disagreement 
with the initial noncompensable rating assigned following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under the 
VCAA.  

As to VA's duty to assist, the RO procured, and associated 
with the claims file, private treatment records referenced by 
the Veteran.  In November 2006, he was accorded a pertinent 
VA examination.  In January 2009, he presented testimony 
before the undersigned VLJ.  Consequently, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


ORDER

An initial compensable rating for bilateral sensorineural 
hearing loss is denied.  


REMAND

In April 2007, the RO granted service connection for tinnitus 
and awarded a 10 percent evaluation, effective from July 31, 
2006, for this disorder.  In an August 2007 statement, the 
Veteran expressed disagreement with the effective date 
assigned to this grant.  In particular, he asserted that the 
effective date for the grant of service connection should be 
September 22, 2004.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Unless the claim for an effective date 
earlier than July 31, 2006, for the grant 
of service connection for tinnitus is 
resolved by a granting of the benefit 
sought, or the NOD is withdrawn, furnish 
the Veteran and his representative an SOC 
in accordance with 38 C.F.R. § 19.29.  
This issue should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

No action is required of the Veteran unless and until he is 
notified by the agency of original jurisdiction.  He has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


